DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 03/29/2021.

 		Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 03/29/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a obtaining, by a second terminal, an interface address of a first terminal, where the interface address of the first terminal is MAC1; receiving,5 by the second terminal, a first message sent by the first terminal, where an interface address of the first terminal in the first message is MAC3 obtained after a change, and the first message includes first identification information; and comparing, by the second terminal, the first identification information with second identification information, and if the first identification information is consistent with the second10 identification information, determining, by the second terminal, that the MAC3 in the first message and the MAC1 that is obtained by the second terminal are used to identify a same device, where the same device is the first terminal. This application has an advantage of high security. 

	Independent claims 28,35 and 43, recite the uniquely distinct features of “ comparing, by the second terminal, the first identification information with second identification information; determining, by the second terminal, that the MAC3 in the first message and the MAC1 obtained by the second terminal are used to identify a same device based on determination that the first identification information is consistent with the second identification information, wherein the same device is the first terminal, and wherein the second identification information is obtained through second calculation after the second terminal inputs the MAC1, the MAC2, and the secret information into the first preset irreversible algorithm; and sending, by the second terminal, a first response message for the first message to the first terminal, wherein the first response message carries a fourth media access control address (MAC4), and the MAC4 is a changed interface address of the second terminal; and HW 85033678USo4Page 2 of 12wherein the first response message for the first message carries third identification information, and wherein the third identification information is obtained through third calculation after the second terminal inputs the MAC1, the MAC2, and the secret information into a second preset irreversible algorithm.

The closest prior art, (Miura US 2007/0083750), discloses a device authentication system capable of authenticating devices efficiently using the common key system. When a CE device requests service offerings from a service server, the service server in turn requests the CE device to be authenticated by a device authentication server. 0138] This embodiment utilizes illustratively the encryption 

The closest prior art, (Vogler US 2006/0288209) secure inter-processor communication link can be established, each pair of processors must be provisioned with a shared secret and the unique identifiers of both processors. The shared secret is for privacy, so that the data across the channel remains encrypted during the secure inter-processor communication link setup. The unique identifiers are for authentication, providing evidence for each processor during authentication. Provisioning is done only once and ideally in a secure area of a factory process. Provisioning requires that the shared secret be transmitted as plaintext to both processors. Once this is accomplished, the shared secret and the unique identifier of the each processor will be encrypted using the processor's secret key, and all accesses to the encrypted information will be restricted. Thus, access to the information that is encrypted will be restricted to only authorized processes.
 	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 28, 35  and 43. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495